DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The IDS submitted on 03/03/2021 do not teach or suggest, in combination with the other features of the claims:
Steps for discovering and tracking addresses associated with producer network function (NF) service endpoints, the method comprising: receiving a first domain name system (DNS) resolution request from a requesting node; querying a DNS server using a fully qualified domain name (FQDN) extracted from the first DNS resolution request; receiving a first response from the DNS server, the first response including an address associated with a producer NF service endpoint associated with the FQDN; storing the address associated with the producer NF service endpoint in a database; communicating the address associated with the producer NF service endpoint to the requesting node; monitoring the FQDN for changes in address associated with the FQDN, wherein monitoring the FQDN comprises: detecting expiration of a record storing the address or associated with the producer NF service endpoint in the database; in response to detecting expiration of the record, querying the DNS server using the FQDN; receiving a second response from the DNS server; comparing an address in the second response to the address associated with the FQDN stored in the record in the database; and determining that a change address associated with the FQDN has occurred in response to the address in the second response being different from the address associated with the FQDN stored in the record in the database; and notifying the requesting node of the changes in address associated with the FQDN.in light of the features in the independent claims 1, 11, and 20.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-6, 8-16, and 18-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
3/13/2021